Title: To John Adams from James McHenry, 5 April 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 5 April 1799.

I had the honour to inform you in my letter of the 16th of March ulto. that I had issued orders, to draw five companies of the regular army to the, scene of insurrection, and for the volunteer companies of Pennsylvania, to be in readiness to march at the shortest notice. I  flattered myself, at the time of issuing this order, that the two volunteer companies of horse, of Philadelphia (if complete) would have sufficed, with the aforesaid force of regulars, to have put down the Insurrection. Finding however that these two companies, whose services had been relied upon, could turn out about 60 men only, and that the opposition in Northampton &c. had assumed a more threatening aspect, I conceived it necessary, to submit to the heads of department, and Attorney General, the expediency of my calling upon the Governors of Pennsylvania and New Jersey, to hold in readiness to march against the insurgents, a respectable body of militia.
Besides the propriety of having in a state of preparation, a body of men sufficient to give effectual and instant aid to the troops actively employed to subdue the insurrection, I considered it essential to the peaceable accomplishment of this object, that the deluded people should be deprived of any hope of succeeding in their attempts by resistance.
In conformity with the opinion of these gentlemen, a letters was written to the Governor of Pennsylvania, requesting him to hold in readiness to march on or before the 28th of March Ulto. 9 troops of Cavalry, and a similar letter to the Governor of Jersey, requesting him to hold in readiness 8 companies of cavalry, copies of which letters are inclosed marked No. 1.
Advice being received, that the regular troops consisting of a detachment under Capn. Henry, drawn from New York, and Brunswick; a company under Capn. Shoemaker, ordered from Frederick town, Maryland; and a company from Carlisle Pennsylvania, had, notwithstanding the state of the roads, reached their first points of rendezvous, these were followed, upon the 3d instant, by a company of Artillerists with two 3 pounders from Fort Mifflin, and upon the 4th instant, by two volunteer and four militia troops of horse from this City. There are also in motion, two other troops of militia horse of Pennsylvania, and above 100 regular troops from Windsor in Vermont, (the march of the latter being directed to Eastown in Northampton County); the whole making a force of about 600, and commanded by Brigadier General Macpherson. Inclosed is a copy of his instructions (No 2) which I request may be returned to me, as I have no other, and they are not yet made known in the office.
The accounts from the scene of insurrection, have of late been so various and unsatisfactory, as to leave it in doubt, whether, those persons who have opposed the execution of the laws, intend to submit to them, or resist by arms the force sent into their country. I incline to believe, that the appearance of this force, and a knowledge of that which is held in readiness to march, will be productive of their submission. I calculate also, that the determination to compel obedience to the laws, in this first effort to prevent the land and house tax being carried into operation, will have a salutary and extensive influence over several portions of the people, who stood ready for revolt, had this insurrection been considered as an ebullition that would subside, if left to itself. It appears to me, that it was important, in the present perturbed state of things, that government, should shew its arm stretched out, and ready to correct or punish those who might justly deserve its punishment.
Judge Peters informed me, late last night yesterday afternoon and (the first notice I had of his intentions) that he proposed setting out this morning, to assist in the arrest of the offenders, at the scene of insurrection, and last night requested a letter to the Commander of the troops. I furnished him accordingly with one of which the inclosed (No. 3) is a copy.
I have the honour to be with the greatest respect Sir / your most ob & hbl St

James McHenry